Case 1:19-cv-02960-GBD-SDA Document 14-3 Filed 06/03/19 Page 1 of 9




                   EXHIBIT 3
    Case 1:19-cv-02960-GBD-SDA Document 14-3 Filed 06/03/19 Page 2 of 9




            AMENDED AND RESTATED STOCK BACK-TO-BACK AGREEMENT


       THIS AMENDED AND RESTATED STOCK BACK-TO-BACK AGREEMENT (this
“Agreement”) is made and entered into as of this 23rd day of December, 2015, by and between Steven M.
Mariano (the “Transferor”) and Patriot National, Inc., a Delaware corporation (the “Company”).

                                             RECITALS

        WHEREAS, on December 13, 2015, Transferor, the Company and certain investors named
therein and their permitted successors and assigns (the “Investors”) entered into a Securities Purchase
Agreement (the “Securities Purchase Agreement”), pursuant to which (a) the Company sold (i) an
aggregate of 666,666 shares of common stock of the Company, par value $0.001 per share (the “Common
Stock”), (ii) warrants to acquire up to 2,083,333 additional shares of Common Stock (the “Old Series A
Warrants”) (as exercised, collectively, the “Old Series A Warrant Shares”) and (iii) warrants to acquire
additional shares (subject to adjustment) of Common Stock (the “Old Series B Warrants,” and together
with the Old Series A Warrants, the “Old Warrants”) (as exercised, collectively, the “Old Series B
Warrant Shares”, and together with the Old Series A Warrant Shares, the “Old Warrant Shares”); and (b)
Transferor sold an aggregate 2,500,000 shares of Common Stock.

        WHEREAS, on December 13, 2015, Transferor and the Company entered into a Stock Back-to-
Back Agreement (the “Original Stock Back-to-Back Agreement”) pursuant to which, subject to the terms
and conditions of the Securities Purchase Agreement, upon any exercise of the Old Warrants by Investors,
Transferor would sell to the Company, and the Company would purchase from Transferor, a number of
shares of Common Stock equal to 60% of the Old Warrant Shares to be issued in connection with the
exercise by Investors of such Old Warrants.

        WHEREAS, on December 23, 2015, Transferor and the Company entered into multiple
Agreements (collectively, the “Rescission and Exchange Agreement”), pursuant to which (a) the
Company has agreed, upon the terms and subject to the conditions of the Rescission and Exchange
Agreement, to rescind the sale of an aggregate of 666,666 shares of Common Stock from the Investors
and (b) the Company and each Investor has agreed, upon the terms and subject to the conditions of the
Rescission and Exchange Agreement, to exchange (i) each Old Series A Warrant for a new warrant (the
“New Series A Warrant”) and (ii) each Old Series B Warrant for a new warrant (the “New Series B
Warrant” and, together with the New Series A Warrants, the “New Warrants”). Any shares issued upon
the exercise of a New Series A Warrant shall be “New Series A Warrant Shares” and any shares issued
upon the exercise of a New Series B Warrant shall be “New Series B Warrant Shares” and, together with
the New Series A Warrant Shares, the “New Warrant Shares”.

         WHEREAS, subject to the terms and conditions of the Rescission and Exchange Agreement,
upon any exercise of the New Warrants by Investors, Transferor desires to sell to Company, and
Company desires to purchase from Transferor, a number of shares of Common Stock equal to 100% of
the New Warrant Shares to be issued in connection with the exercise by Investors of such New Warrants,
on the terms and conditions set forth in this Agreement (a “Back-to-Back Transaction”).

         NOW, THEREFORE, in consideration of the premises and the agreements set forth below, and
for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged,
the parties agree to amend and restate the Original Stock Back-to-Back Agreement as follows:




                                                   1
    Case 1:19-cv-02960-GBD-SDA Document 14-3 Filed 06/03/19 Page 3 of 9




                                               ARTICLE I
                                 TRANSFER OF COMMON SHARES

         Section 1.1      Purchase. Subject to the terms and conditions of this Agreement, at each Closing
(as defined below), Transferor agrees to sell, assign, transfer, convey and deliver to the Company, a
number of shares of Common Stock equal to 100% of the New Warrant Shares (other than the Base
Shares, as defined in the New Series B Warrants) to be issued in connection with the exercise by an
Investor of such New Warrants (the “Back-to-Back Shares”) and the Company agrees to purchase,
acquire and accept the Back-to-Back Shares from Transferor. In consideration of such sale, transfer,
conveyance and delivery, for each Back-to-Back Share, the Company shall pay to Transferor an amount
equal to the exercise price per New Warrant Share issued to the Investor (the “Purchase Price”). The
aggregate amount paid for all New Warrant Shares issued on any date will be the “Aggregate Purchase
Price.” For the avoidance of doubt, any exercise price paid by Investors at the time the New Warrants
were sold shall be excluded from the calculation of the Purchase Price and Aggregate Purchase Price.

          Section 1.2       Closing. The closing of a Back-to-Back Transaction (a “Closing”) will take
place on the same day the New Warrant Shares are transferred to the Investors (a “Closing Date”). At
each Closing, (a) Transferor shall deliver or cause to be delivered to the Company all of Transferor’s
right, title and interest in and to the Back-to-Back Shares by an appropriate method reasonably agreed to
by the Company and Transferor, together, in each case, with all documentation reasonably necessary to
transfer to the Company right, title and interest in and to the Back-to-Back Shares and (b) the Company
shall pay Transferor the Aggregate Purchase Price in cash by wire transfer of immediately available funds
in accordance with the wire transfer instructions provided by Transferor to the Company.

        Section 1.3     Indemnity. Transferor hereby agrees to hold the Company harmless from and
indemnify the Company for any expenses, obligations and liabilities that the Company incurs in
connection with the issuance or performance of the New Warrants, including with respect to issuing
additional shares of Common Stock.

                                              ARTICLE II
                  REPRESENTATIONS AND WARRANTIES OF TRANSFEROR

        Transferor hereby makes the following representations and warranties to the Company, each of
which is true and correct on the date hereof and the Closing Date and shall survive the Closing Date.

        Section 2.1      Existence and Power.

                  (a)      Transferor has full right, power and authority to enter into this Agreement and to
sell, assign, transfer and deliver the Back-to-Back Shares to be sold by Transferor hereunder;

                 (b)     The sale of the Back-to-Back Shares to be sold by Transferor hereunder and the
compliance by Transferor with this Agreement and the consummation of the transactions herein and
therein contemplated will not (A) conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, any indenture, mortgage, deed of trust, loan agreement, lease
or other agreement or instrument to which Transferor is a party or by which Transferor is bound or to
which any of the property or assets of Transferor is subject or (B) result in any violation of any statute or
any order, rule or regulation of any court or governmental agency or body having jurisdiction over
Transferor or any of its subsidiaries or any property or assets of Transferor, except, in the case of (A) and
(B), as would not, individually or in the aggregate, affect the validity of the Back-to-Back Shares to be
sold by Transferor or reasonably be expected to materially impact Transferor’s ability to perform its
obligations under this Agreement; and no consent, approval, authorization, order, registration or


                                                     2
    Case 1:19-cv-02960-GBD-SDA Document 14-3 Filed 06/03/19 Page 4 of 9




qualification of or with any such court or governmental body or agency is required for the performance by
Transferor of its obligations under this Agreement and the consummation by Transferor of the
transactions contemplated by this Agreement in connection with the Back-to-Back Shares to be sold by
Transferor hereunder.

        Section 2.2      Valid and Enforceable Agreement; Authorization. This Agreement has been duly
executed and delivered by Transferor and constitutes a legal, valid and binding obligation of Transferor,
enforceable against Transferor in accordance with its terms, except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance and other similar laws of general
application affecting enforcement of creditors’ rights generally and general principles of equity.

       Section 2.3       Title to Back-to-Back Shares. Transferor now is and, at the time of delivery of
the Back-to-Back Shares to be sold by Transferor pursuant to this Agreement will be the lawful owner of
such Back-to-Back Shares and has and, at the time of delivery of such Back-to-Back Shares, will have
good and valid title to such Back-to-Back Shares, and upon delivery of and payment for such Back-to-
Back Shares, the Company will acquire good and valid title to such Shares free and clear of any liens,
charges and encumbrances created by Transferor.

        Section 2.4      Absence of Litigation. There is no action, suit, claim, proceeding, inquiry or
investigation before or by any court, public board, government agency or self-regulatory organization or
body pending or, to the knowledge of the Stockholder, threatened against or affecting Transferor that
could reasonably be expected to have a material adverse affect on the ability of Transferor to perform its
obligations hereunder.

        Section 2.5       Acknowledgment. Transferor acknowledges that the number of New Warrant
Shares is subject to adjustment as set forth in the New Warrants and any such adjustment may require
Transferor to sell to the Company more Back-to-Back Shares than if the New Warrants were exercisable
upon issuance.



                                             ARTICLE III
                 REPRESENTATIONS AND WARRANTIES OF THE COMPANY

        The Company hereby makes the following representations and warranties to Transferor, each of
which is true and correct on the date hereof and the Closing Date and shall survive the Closing Date.

        Section 3.1     Existence and Power.

                (a)     The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware and has the power, authority and capacity to execute and
deliver this Agreement, to perform the Company’s obligations hereunder, and to consummate the
transactions contemplated hereby.

                (b)      The execution and delivery of this Agreement by the Company and the
consummation by the Company of the transactions contemplated hereby (i) does not require the consent,
approval, authorization, order, registration or qualification of, or filing with, any governmental authority
or court, or body or arbitrator having jurisdiction over the Company; and (ii) except (A) in connection
with the Credit Agreement (as described below), and (B) as would not have an adverse effect on the
ability of the Company to consummate the transactions contemplated by this Agreement, does not and
will not constitute or result in a breach, violation or default under, any note, bond, mortgage, deed,


                                                     3
    Case 1:19-cv-02960-GBD-SDA Document 14-3 Filed 06/03/19 Page 5 of 9




indenture, lien, instrument, contract, agreement, lease or license, whether written or oral, express or
implied, to which the Company is a party, with the Company’s certificate of incorporation or bylaws, or
any statute, law, ordinance, decree, order, injunction, rule, directive, judgment or regulation of any court,
administrative or regulatory body, governmental authority, arbitrator, mediator or similar body on the part
of the Company or cause the acceleration or termination of any obligation or right of the Company or any
other party thereto.

                (c)     The Company has received from the Required Lenders (as defined therein) under
the Credit Agreement dated as of January 22, 2015, (the “Credit Agreement”) among the Company, the
lenders party thereto and BMO Harris Bank N.A., as administrative agent, a waiver or amendment in
respect of the transactions contemplated by the Securities Purchase Agreement, the Rescission and
Exchange Agreement and this Agreement.

        Section 3.2     Valid and Enforceable Agreement; Authorization. This Agreement has been
duly authorized, executed and delivered by the Company and constitutes a legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with its terms, except as
limited by applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance and
other similar laws of general application affecting enforcement of creditors’ rights generally and general
principles of equity.

        Section 3.3     Sufficient Funds. The Company has as of the date hereof and will have as of the
Closing Date access to fully committed funds sufficient to consummate the transactions contemplated by
this Agreement.

                                              ARTICLE IV
                                              COVENANTS

         Section 4.1     Reservation of Shares. Transferor at all times shall (a) own sufficient shares of
Common Stock to satisfy his obligations under Section 1.1 (including shares of Common Stock that
would be reasonably anticipated necessary upon any adjustments of the New Warrants), (b) not sell or
transfer (contingently or otherwise) any shares of Common Stock that will leave him with ownership of
less than such number of shares of Common Stock and (c) not place or permit to exist any liens, charges
or encumbrances.

        Section 4.2    Taxes. Transferor shall bear and pay any transfer or other taxes incurred by
Transferor or the Company in connection with the sale and purchase of the Back-to-Back Shares.

         Section 4.3     Notices. The Company shall give Transferor prompt notice of the Company’s
receipt of any exercise notice under the New Warrants and of the Closing Date.

        Section 4.4     Amendments to the New Warrants. The Company agrees not to amend, modify
or waive the provisions of the New Warrants that would decrease the exercise price of the New Warrants
or increase the number of New Warrant Shares, in each case without the prior written consent of
Transferor.

                                              ARTICLE V
                                  MISCELLANEOUS PROVISIONS

       Section 5.1     Notice. Any notice provided for in this Agreement shall be delivered in
accordance with Section 8(g) of the Rescission and Exchange Agreement.




                                                     4
    Case 1:19-cv-02960-GBD-SDA Document 14-3 Filed 06/03/19 Page 6 of 9




        Section 5.2       Entire Agreement. This Agreement embodies the entire agreement and
understanding of the parties hereto with respect to the subject matter hereof and supersedes all prior and
contemporaneous oral or written agreements, representations, warranties, contracts, correspondence,
conversations, memoranda and understandings between or among the parties or any of their agents,
representatives or affiliates relative to such subject matter, including, without limitation, any term sheets,
emails or draft documents.

         Section 5.3      Assignment; Binding Agreement. Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned, in whole or in part, by any of the parties without the
prior written consent of the other parties. This Agreement and the various rights and obligations arising
hereunder shall inure to the benefit of and be binding upon the parties hereto and their successors and
assigns.

         Section 5.4      Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and shall become effective
when counterparts have been signed by each party and delivered to the other party. In the event that any
signature is delivered by facsimile transmission or by an e-mail which contains a portable document
format (.pdf) file of an executed signature page, such signature page shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is executed) with the same force and
effect as if such signature page were an original thereof.

         Section 5.5       Governing Law; Waiver of Jury Trial. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by the internal laws of the
State of New York, without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of New York or any other jurisdictions) that would cause the application of the laws
of any jurisdictions other than the State of New York. The Company and Transferor each hereby
irrevocably submits to the exclusive jurisdiction of the state and federal courts sitting in The City of New
York, Borough of Manhattan, for the adjudication of any dispute hereunder or in connection herewith or
with any transaction contemplated hereby or thereby, and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally subject to the jurisdiction of any
such court, that such suit, action or proceeding is brought in an inconvenient forum or that the venue of
such suit, action or proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or proceeding by mailing a copy
thereof to such party at the address for such notices to it under this Agreement and agrees that such
service shall constitute good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any manner permitted by law.
Nothing contained herein shall be deemed or operate to preclude the Company from bringing suit or
taking other legal action against Transferor in any other jurisdiction to collect on Transferor’s obligations
to the Company or to enforce a judgment or other court ruling in favor of the Company. EACH PARTY
HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR
UNDER ANY OTHER TRANSACTION DOCUMENT OR IN CONNECTION WITH OR
ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY OR THEREBY..

         Section 5.6     No Third Party Beneficiaries or Other Rights. Nothing herein shall grant to or
create in any person not a party hereto, or any such person’s dependents or heirs, any right to any benefits
hereunder, and no such party shall be entitled to sue any party to this Agreement with respect thereto.




                                                       5
    Case 1:19-cv-02960-GBD-SDA Document 14-3 Filed 06/03/19 Page 7 of 9




       Section 5.7       Waiver; Consent. This Agreement and its terms may not be changed, amended,
waived, terminated, augmented, rescinded or discharged (other than in accordance with its terms), in
whole or in part, except by a writing executed by the parties hereto.

       Section 5.8      No Broker. Except as previously disclosed to each other party, no party has
engaged any third party as broker or finder or incurred or become obligated to pay any broker’s
commission or finder’s fee in connection with the transactions contemplated by this Agreement.

         Section 5.9      Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all such other agreements,
certificates, instruments and documents, as any other party may reasonably request in order to carry out
the intent and accomplish the purposes of this Agreement and the consummation of the transactions
contemplated hereby.

       Section 5.10  Costs and Expenses. Each party hereto shall each pay their own respective costs
and expenses in connection with the negotiation, preparation, execution and performance of this
Agreement.

         Section 5.11     Severability. If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent jurisdiction, the provision
that would otherwise be prohibited, invalid or unenforceable shall be deemed amended to apply to the
broadest extent that it would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this Agreement so long as this
Agreement as so modified continues to express, without material change, the original intentions of the
parties as to the subject matter hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective expectations or reciprocal obligations
of the parties or the practical realization of the benefits that would otherwise be conferred upon the
parties. The parties will endeavor in good faith negotiations to replace the prohibited, invalid or
unenforceable provision(s) with a valid provision(s), the effect of which comes as close as possible to that
of the prohibited, invalid or unenforceable provision(s).

     Section 5.12       Termination. This Agreement shall be terminated upon the expiration date of the
New Warrants.

                                  [Signatures appear on the next page.]




                                                     6
Case 1:19-cv-02960-GBD-SDA Document 14-3 Filed 06/03/19 Page 8 of 9
Case 1:19-cv-02960-GBD-SDA Document 14-3 Filed 06/03/19 Page 9 of 9
